Citation Nr: 0513589	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right knee traumatic arthrotomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 until July 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that 
additional development must be undertaken in order to satisfy 
the duty to assist under the VCAA.  Specifically, the law 
holds that VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  An examination 
is deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

Here, the veteran clearly has a current ankle disability.  
Moreover, it is undisputed that he has a service-connected 
right knee disability.  The veteran has plausibly contended 
that his left ankle was injured when his right knee gave out.  
The Board finds that under such circumstances, 38 U.S.C.A. 
§5103A(d)(2) compels an examination to consider the etiology 
of the left ankle disability.  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the nature, extent and etiology 
of the veteran's left ankle disability.  
Any and all necessary tests should be 
accomplished, to include complete range 
of motion testing by use of a goniometer.  
The examiner should comment as to whether 
there is any additional functional 
impairment as due to factors such as 
pain, weakness, fatigability and 
incoordination.  The examiner is also 
asked to express an opinion as to whether 
the veteran's left ankle disability is at 
least as likely as not due to his 
service-connected right knee traumatic 
arthrotomy.  To this end, the right knee 
should be examined.  It should be noted 
whether there is instability of the right 
knee and to what extent the knee would 
likely give out.  Any opinions provided 
should be accompanied by a clear 
rationale and should be supported by 
specific evidence of record, where 
appropriate. 

The claims file must be reviewed in 
conjunction with the examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




